

DEED OF GUARANTEE FOR OVERALL LIMIT
 
THIS DEED OF GUARANTEE made the 26th day of June 2008 by Surendra Ajjarapu
residing at 8-93 Indian Airlines Colony (hereinafter unless otherwise
specifically designated referred to as “the Guarantors” which expression shall
unless repugnant to the context or meaning thereof be deemed to include their
respective heirs, executors, administrators and legal representatives) in favour
of STATE BANK OF INDIA a Corporation constituted by the State Bank of India Act,
1955 and having one of its local head office at Hyderabad and among other places
a branch at mclau: 3/6/2811 A/1, 18th Floor, Hyderabad Main Road, Hyderabad
(hereinafter unless otherwise specifically designated referred to as “the Bank”
which expression shall unless repugnant to the context or meaning thereof be
deemed to include its successors and assigns).
 
WHEREAS in terms of an Agreement of Loan executed by Universal Biofuels Pvt
limited, a company within the meaning of the Companies Act, 1956, and having its
registered office at (hereinafter referred to as “the Borrower” which express
shall unless repugnant to the context or meaning thereof be deemed to include
its successors and permitted assigns) with the Bank of the Other Part on the 26h
day of June 2008 as modified and/or extended by Supplemental Agreement dated the
_____ day of __________ 20__ executed between the Borrower and the Bank
(hereinafter collectively referred to as “the said agreement of Loan”) the Bank
has agreed to finance the business of the Borrower by granting all or some or
any of the credit facilities or the Bank has agreed to continue the credit
facilities now being enjoyed by the Borrower and the Bank has also agreed not to
sue the Borrower in respect of all or some or any of the credit facilities
either in Indian or foreign currencies by way of overdrafts demand loans, loans,
cash credits (by way of pledge lock and key type, factory type or mundy type or
by way of hypothecation or in any other form including working capital term
loan), term loans (including funding of interest or in any other form granted as
part of rehabilitation packages), pre-shipment and post-shipment credits,
opening of letters of credits, issuing of guarantee including deferred payment
guarantees and indemnities negotiations and discounting of demand and/or usuance
bills and cheques inland as well as foreign and such other facilities as may be
agreed upon from time to time between the Bank and Borrower for sums not
exceeding in the aggregate the sum of Rs 2500 lacs (hereinafter referred to as
“the aforesaid credit facilities) on the terms and conditions specified and
contained therein.
 
AND WHEREAS one of the conditions specified and contained in the said Agreement
of Loan is that the Borrower shall procure and furnish to the Bank a guarantee
guaranteeing due payment by the Borrower of the said sum of Rs. 2500 lacs
(hereinafter for the sake of brevity referred to as “the principal sum”)
together with interest costs, charges, expenses and/or other monies due to the
Bank in respect of or under the aforesaid credit facilities or any of them on
demand by the Bank.
 
AND WHEREAS the Guarantees at the request of the Borrower and in consideration
of the Bank having agreed to grant or granted at the request of the Guarantors
of the aforesaid credit facilities to the Borrower have agreed to execute this
Guarantee in favour of the Bank on the terms and in the manner hereinafter
appearing.


--------------------------------------------------------------------------------



NOW THIS INDENTURE WITNESSETH that in consideration of the above premises it is
hereby covenanted and agreed (the Guarantors covenanting and agreeing jointly
and severally) as follows:
 
1. If a any time default shall be made by the Borrower in payment of the
principal sum (not exceeding Rs. 2500 lacs together with interest, costs,
charges, expenses and/or other monies for the time being due to the Bank in
respect of or under the aforesaid credit facilities or any of them the
Guarantors shall forthwith on demand pay to the Bank the whole of such principal
sum (not exceeding Rs. 2500 (not exceeding Rs 2500 lacs)together with interest,
costs, charges, expenses and/or any other monies as maybe then due to the Bank
in respect o the aforesaid credit facilities and shall indemnify and keep
indemnified the Bank against all losses of the said principal sum, interest or
other monies due and all costs, charges and expenses whatsoever which the Bank
ma incur by reason of any default on the part of the Borrower.
 
2. The Guarantors agree and confirm that interest shall be charged on the
outstandings in the account(s) opened in respect of the aforesaid credit
facilities at such rate(s) as may be determined by the Bank from time to time
and in such rate is linked to the State Bank Advance Rate obtaining at the
particular time, any revision in the Sate Bank Advance Rate shall
correspondingly change the effective rate of interest on such account from the
date of such revision. Interest shall be calculated respectively on the daily
balance of such account(s) and be debited thereto on the last working day of the
month or quarter according to the practice of the Bank. The Bank shall also be
entitled to charge as its own discretion such enhanced rates of interest on the
account(s) either on the entire outstanding or on a potion thereof as it may fix
for any irregularity and for such period as the irregularity continues or for
such time as the Bank deems it necessary regard being had to the nature of the
irregularity and the charging of such enhanced rate of interest shall be without
prejudice to the Bank’s other rights and remedies.
 
3. The Bank shall have the fullest liberty without affecting this Guarantee to
vary the amounts of the individual limits of the aforesaid credit facilities as
may be agreed upon from time to time between the Bank and the Borrower subject
to the aggregate thereof not exceeding the principle sum and /or to postpone for
any time or from time to time enforce or forbear any remedies of securities
available to the bank to time enforce or forbear to enforce any remedies of
securities available to the Bank of its liberty with reference to the matters
aforesaid or any of them or by reason of time being given to the Borrower or of
any other forbearance, act or omission on the part of the Bank or any other
indulgence by the Bank to the Borrower or by any other matters or things
whatsoever which under the law relating to sureties would but for this provision
have the effect of so releasing the Guarantors.

2

--------------------------------------------------------------------------------



4. As the aforesaid credit facilities have been further secured by hypothecation
and/or pledge of the Borrower’s movable properties and/or mortgage of the
Borrower’s immovable properties under separate security documents executed by
the Borrower with the Bank which security documents would contain stipulations
as to insurance assignment and delivery of Insurance policy to the Bank, the
margin or value of properties to be maintained and the periodical furnishing of
different statements to the Bank and other matter the Guarantors agree that no
failure in requiring or obtaining such security or in the observance or
performance of any of the stipulations or terms of the said security documents
and no default of the Bank in requiring or enforcing the observance or
performance of any of the said stipulations or terms shall have the effect of
releasing or discharging or in any manner affecting the liability of the
Guarantors under these presents.
 
5. The Bank shall be at liberty to take, in addition to the subsisting
securities any other securities for the aforesaid credit facilities or any of
them or any part thereof and to release or forbear to enforce all or any of the
remedies upon or under such securities and any collateral security or securities
now held by the Bank and that no such release or forbearance as aforesaid shall
have the effect of releasing or discharging or in any manner affecting the
liability of the Guarantors under the Guarantee and that the Guarantors shall
have no right to the benefit of the said security and/or any other security that
may be held by the Bank until the claims of the Bank against the Borrower in
respect of the aforesaid credit facilities and of all (if any) other claims of
the Bank against the Borrowers on any other account whatsoever shall have been
fully satisfied and then in so far only as such security shall not have been
exhausted for the purpose of realizing the amount of the Bank’s claims and
ratably only with other Guarantors or other persons (if any) entitled to the
benefit of such securities respectively.
 
6. The Guarantee herein contained shall be enforceable against the Guarantors
notwithstanding the securities aforesaid or any of them or any other collateral
securities that the Bank may have obtained or may obtain from the Borrower or
any other person shall at the time when proceedings are taken against the
Guarantors hereunder be outstanding and/or not enforced and/or remain
unrealized.
 
7. In order to give effect to the Guarantee herein contained the Bank shall be
entitled to act as if the Guarantors were principal debtors to the Bank for all
payments guaranteed by them as aforesaid to the Bank.
 
8. The guarantee herein contained is a continuing one for all amounts advanced
by the Bank to the Borrower in respect of or under the aforesaid credit
facilities and also for all interest, costs and other monies which may from time
to time become due and remain unpaid to the Bank thereunder and shall not be
determined or in any way be affected by any account or accounts opened or to be
opened by the Bank becoming nil or coming into credit at any time or from time
to time or by reason of the said account or accounts being closed and fresh
account or accounts being opened on respect of fresh facilities being granted
within the overall limit sanctioned to the Borrower.

3

--------------------------------------------------------------------------------



9. Notwithstanding the Bank’s rights under any security which the Bank may have
obtained or may obtain the Bank shall have fullest liberty to call upon the
Guarantors to pay the principal sum not exceeding Rs. 2500 lacs (rupees Two
thousand five hundred lacs only) together with interest as well as the costs (as
between advocate and client) charges and expenses, and/or other monies for the
time being due to the Bank in respect of or under the above mentioned credit
facilities or any of them without requiring the Bank to realize from the
Borrower the amount due to the Bank in respect of the above mentioned credit
facilities and/or requiring the Bank to enforce any remedies or securities
available to the Bank.
 
10. The Guarantee herein contained shall not be determined or in any way
prejudiced by any absorption of or by Bank or by any amalgamation thereof or
therewith but shall ensure and be available for and by the absorbing or
amalgamated Bank or concern.
 
11. The Guarantee shall be irrevocable and enforceable against the Guarantors
notwithstanding any dispute between the Bank and the Borrower.
 
12. The Guarantors affirm, confirm and declare that any balance confirmation
and/or acknowledgment of debt and/or admission of liability given or promise or
part payment made by the Borrower or the authorized agent of the Borrower to the
Bank shall be deemed to have been made and/or given by or on behalf of the
Guarantors themselves and shall be binding upon each of them.
 
13. The Guarantors shall forthwith on demand made by the Bank deposit with the
Bank such sum or security or further sum or security as the Bank may from time
to time specify as security for the due fulfillment of their obligations under
this Guarantee and any security deposited with the Bank may be sold by the Bank
after giving to the Guarantors a reasonable notice of sales and the said sum or
the proceeds of sale of the securities may be appropriated by the Bank in or
towards satisfaction of the said obligations and any liability arising out of
non-fulfillment thereof by the Guarantors.
 
14. The Guarantors hereby agree that notwithstanding any variation made in the
terms of the said Agreement of Loan and/or any of the said security documents
including reallocation/interchange of the individual limits within the principal
sum variation in the rate of interest, extension of the date for payment of the
installments, if any, or any composition made between the Bank and Borrower to
give time to or not to sue the Borrower, or the Bank parting with any of the
securities given by the Borrower, the Guarantors shall not be released or
discharged of their obligation under this Guarantee provided that in the event
of any such variation or composition or agreement the liability of the
Guarantors shall not withstanding anything herein contained be deemed to have
accrued and the Guarantors shall be deemed to have become liable hereunder on
the date or dates on which the Borrower shall become liable to pay the
amount/amounts due under the said Agreement of Loan and/or any of the said
security documents as a result of such variation or composition or agreement.
 
15. The Guarantors hereby agree and confirm that the Bank shall be entitled to
adjust appropriate or setoff all monies held by the Bank to the credit of or for
the benefit of the Guarantors on any account or otherwise howsoever towards the
discharge and satisfaction of the liability of the Guarantors under these
presents.

4

--------------------------------------------------------------------------------



16. The Guarantors agree that notwithstanding the Bank for any reason losing
and/or parting with any of the securities given by the Borrower, the Guarantors
shall not be released or discharged of their obligations under this Guarantee
and in the event of the Bank so losing or parting with the security the
Guarantors shall be deemed to have consented to or acquiesced in the same.
 
17. The Guarantors agree that if the Borrower being an individual becomes an
insolvent or being a company enters into liquidation or winding up (whether
compulsory or voluntary) or if the management of the undertaking of the Borrower
is taken over under any law or if the Borrower and/or the undertaking of the
Borrower is nationalized under any law or make any arrangement or composition
with creditors the Bank may (notwithstanding payment to the Bank by the
Guarantors or any other person of the whole or any part of the amount hereby
secured) rank as creditor and prove against the estate of the Borrower for the
full amount of all the Bank’s claims against the Borrower or agree to and accept
any composition in respect thereof and the Bank may receive and retain the whole
of the dividends, composition, or other payments thereon to the exclusion of all
the rights of the Guarantors in competition with Bank until all the Bank’s
claims are fully satisfied and the Guarantors will not be paying off the amounts
payable by them or any part thereof or otherwise prove or claim against the
estate of the Borrower until the whole of the Bank’s claims against the Borrower
have been satisfied and the Bank may enforce and recover payment from the
Guarantors of the full amount payable by the Guarantors notwithstanding any such
proof or composition as aforesaid. On the happening of any of the aforesaid
events, the Guarantors shall forthwith inform the Bank in writing of the same.
 
18. The Guarantee hereby given is independent and distinct from any security
that the Bank has taken or may take in any manner whatsoever whether it be by
way of hypothecation, pledge and/or mortgage and/or any other charge over goods
movables or other assets and/or any other property movable or immovable and that
the Guarantors have not given this Guarantee upon any understanding, faith or
belief that the Bank has taken and/or may hereafter take any or other such
security and that notwithstanding the provisions of Sections 140 and 141 of the
Indian Contract Act, 1872 or other section of that Act or any other law, the
Guarantors will not claim to be discharged to any extent because of the Bank’s
failure to take any or other such security or in requiring or obtaining any or
other such security or losing for any reason whatsoever including reasons
attributable to its default and negligence, benefit of any or other such
security or any of rights to any or other such security that have been or could
have been taken.
 
19. The Guarantors agree that any admission or acknowledgement in writing signed
by the Borrower of the liability or indebtedness of the Borrower or otherwise in
relation to the above mentioned credit facilities and or any part payment as may
be made by the Borrower towards the principal sum hereby guaranteed or any
judgment, aware, or order obtained by the Bank against the Borrower shall be
binding on the Guarantors and the Guarantors accept the correctness of any
statement of account that may be served on the Borrower which is duly certified
by any officer of the Bank and the same shall be binding and conclusive as
against the Guarantors also and the Guarantors further agree that in the
Borrower making an acknowledgement or making a payment the Borrower shall in
addition to his personal capacity be deemed to act as the Guarantors duly
authorized agent in that behalf for the purposes of Sections 18 and 19 of the
Limitation Act of 1963.

5

--------------------------------------------------------------------------------



20. The Guarantors agree that amount due under or in respect of the aforesaid
credit facilities and hereby guaranteed shall be payable to the Bank on the Bank
serving the Guarantors with a notice requiring payment of the amount and such
notice shall be deemed to have been served on the Guarantors either by actual
delivery thereof to the Guarantors or by dispatch thereof by Registered Post or
Certificate of Posting to the Guarantors address herein given or any other
address in India to which, the Guarantors may by written intimation give to the
Bank or request that communication addressed to the Guarantors be dispatched.
Any notice dispatched by the Bank by Registered Post or Certificate of Posting
to the address to which it is required to be dispatched under this clause shall
be deemed to have been duly served on the Guarantors four days after the date of
posting thereof, and shall be sufficient if signed by any officer of the Bank
and in proving such service it shall be sufficient if it is established that the
envelope containing such notice, communication or demand was properly addressed
and put into the post office.
 
IN WITNESS WHEREOF the Guarantors have executed these presents the day and year
first hereinabove written.
 
Signed, sealed and delivered by:


/s/ Surendra Ajjarapu
 
Surendra Ajjarapu

 
6

--------------------------------------------------------------------------------

